William L. Gavras, Esq.
LAW OFFICES OF WILLIAM L. GAVRAS
101 Salisbury Street
Dededo, Guam 96929
Tel.: 632-4357

Counsel for the Official Committee of Unsecured Creditors


                                  THE DISTRICT COURT OF GUAM
                                     BANKRUPTCY DIVISION

In re:                                             Chapter 11 Bankruptcy

ARCHBISHOP OF AGAÑA,                               Case No. 19-00010

a Corporation Sole,                                MOTION TO BE EXCUSTED FROM
                                                   TODAY’S DEPOSITION
                                Debtor.


         COMES NOW the undersigned local counsel for the Official Committee of

Unsecured Creditors and requests that he be excused from today’s deposition for family

reasons. Chief Justice Gatewood has been approached on this matter and has approved

this request.

                                          Respectfully Submitted,

                                          LAW OFFICE OF WILLIAM L. GAVRAS



Dated; __________________.                By: ________________________________________
                                                WILLIAM L. GAVRAS, ESQ.
                                                Counsel for the Official Committee of
                                                Unsecured Creditors




CORE/3515288.0002/152266179.2
                 Case 19-00010 Document 186 Filed 05/22/19 Page 1 of 2
CORE/3515288.0002/152266179.2
                 Case 19-00010 Document 186 Filed 05/22/19 Page 2 of 2
